Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 17, 2015

The Court of Appeals hereby passes the following order:

A15D0318. DAY & DODDS, L.L.C. v. COMMUNITY BANK & TRUST OF
    WEST GEORGIA.

      Jerrie Ryles Florence filed an action to disburse excess funds held by the clerk
of the Superior Court of Muscogee County after property she owned was purchased
in a tax sale. The trial court disbursed the excess funds to Florence and Florence’s
counsel, Day & Dodds, L.L.C. Community Bank & Trust of West Georgia filed a
motion to set aside the disbursement order. The trial court granted the motion to set
aside, ordering Florence and Day & Dodds, L.L.C. to return the funds to the court for
disbursement at a later time.      Day & Dodds, LLC filed an application for
discretionary appeal. However, we lack jurisdiction.
      Although an appeal from an order denying a motion to set aside under OCGA
§ 9-11-60 (d) must be taken by application for discretionary appeal, see OCGA § 5-6-
35 (a) (8); Jim Ellis Atlanta v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006),
an appeal from the grant of a motion to set aside leaves the case pending in the trial
court below and is not a final judgment. Guy v. Roberson, 214 Ga. App. 391, 392 (1)
(448 SE2d 60) (1994). Such non-final orders must be appealed through the
interlocutory appeal procedure set forth in OCGA § 5-6-34 (b). Id. Because Day &
Dodd, L.L.C. failed to follow the interlocutory appeal procedure, we lack jurisdiction
to consider this application. Accordingly, this application is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.